Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on 10/18/2021. Claims 1-20 are currently pending. 

Specification
In view of the amendment adding antecedent basis for the claimed subject matter the objections made against the specification in the office action of 4/14/2021 have been withdrawn. 

Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claim 1, line 2 recites “communication interface to sensor” which appear to be missing how the commination interface and sensors are connected. It is suggests to recite something similar to –communication interface coupled to sensors…-- or –communication interface connected to sensors..--.  Claims 2-9 directly or indirectly depend from claim 1 and are also objected to for the reasons stated above regarding claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon or an abstract idea) without significantly more. Claims 10 and 19 is/are drawn a method and computer readable medium which is/are a statutory category of invention (Step 1: YES). The claim limitations within claims 10 and 19 that set forth or describe the abstract idea 
Analyzing the claim as whole for an inventive concept, the claims do not include additional elements/steps that are sufficient to amount to significantly more than the judicial exception. The additionally recited element(s) appended to the abstract idea in both claim 10 and 19 include: “acquiring time series data …from heart rate sensors”, “executed by a computer” or “causes an information processing apparatus to execute”. As discussed above with respect to integration of abstract idea into a practical, the additional element of using a processor/information processing apparatus to perform the acquiring, specifying and outputting steps amount to no more than mere instruction to apply the exception using a generic computer component. The computer and information processing apparatus are purely general-purpose computer components recited as carrying out the general-purpose computer functions of processing data and outputting to enable the abstract process. As such, this/these recitation(s) is/are nothing more than nominal recitation(s) of a computer covering an abstract concept. See Bancorp Servs. v. Sun Life Assurance Co., 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Circ. 2012). See also Mayo Collaborative Services v. Prometheus Laboratories Inc., 101 USPQ2d 1961 (U.S. 2012), which establishes that a claim cannot simply state the abstract idea and add the words "apply it”.  Further, the additional element of “acquiring time series data…from heart rate sensors” merely adds insignificant extra-solution 
Claim(s) 11-18 and 20 depend directly or indirectly from claim(s) 10 and 19. Therefore, the dependent claims rely upon the same abstract idea as the independent claim(s), as set forth above. Additionally, the dependent claims do nothing more than further limiting the abstract idea while failing to qualify as "significantly more’, and the specificity of an abstract idea does not make it any "less abstract" as it is still directed to concepts relating to analyzing information in a way that can be performed mentally or is analogous to human mental work subject matter including specifying a statistical value, specifying a feature vector, specifying a meal time, generating labeled supervised data and generating a meal estimation model. The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons. Therefore, the dependent claim(s) are also not patent eligible for the reasons discussed above.
The instantly rejected claim(s) are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. In the interest of advancing prosecution, the examiner suggests: providing evidence, for example, delineating how the abstract idea and/or additional elements appended to the abstract idea results in an improvement to the technology/technical field, which can show eligibility and/or adding a practical application of the claimed method outside of the computer. See MPEP § 716.01(c) for examples of providing evidence supported by an appropriate affidavit or declaration. For additional guidance, applicant is directed generally to MPEP § 2106.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 10/18/2021 clarifying the language of claims 10 and 19 the 112 rejections made against claims 10-20 in the office action of 4/14/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0316451 to Province et al. (Province) in view of US 2014/0275748 to Dunki-Jacobs et al. (Jacobs) (all previously cited). 
In reference to at least claim 1
Province teaches event evaluation using heart rate variation for ingestion monitoring and therapy which discloses an information processing apparatus comprising: a communication interface to sensors detecting heart rate (e.g. interface with heart rate sensor that collect information regarding HRV, para. [0036], [0040]); a memory (e.g. memory, para. [0042]); and a processor coupled to the memory (e.g. processor, para. [0011], [0014], [0039], [0064]) and configured to: acquire time series data of heart rate over a plurality of days (e.g. sensor to monitor heart rate, para. [0040], [0044], [0047], [0061]), specify a first time zone of a day in which an increasing of the heart rate satisfies a first condition in common on multiple days in the time series data on the plurality of days (e.g. monitor parameters to determine significant changes from a baseline within time windows, para. [0061]-[0068]), specify the increasing of the heart rate in a second time zone of the day for each of-day in the time series data on the plurality of days (e.g. monitor parameters to determine significant changes from a baseline within time windows, para. [0061]-[0068]), the second time zone 
Jacobs teaches meal detection device and methods which discloses monitoring physiological parameters of a user such as heart rate to detect meal intake (e.g. para. [0006], [0042], [0080], [0121], [0182]) and storing a record of the meal intake event including the date and time at which the meal intake occurred along with associated sensor data at the time of the meal intake, the time duration of the meal intake event and the estimated volume of the meal intake event (e.g. para. [0182]) and the controller being able record this information for further analysis or reporting (e.g. para. [0139]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Province with the teachings of Jacobs to include recording along with the sensor information data associated with the detected meal event the date and time at which the detected meal event occurred, the time duration of the meal event and the estimated volume of the meal event and reporting this information in order to yield the predictable result of providing a more comprehensive measure for monitoring 
In reference to at least claim 2
Province modified by Jacobs teaches an apparatus according to claim 1. Province further discloses wherein the processor is configured to: specify a statistical value of the heart rate for each time zone in the time series data of the plurality of days (e.g. HRV parameters such as RMSSD, LF/HF, entropy and averages, para. [0061]-[0068]), and specify the first time zone based on the specified statistical value  (e.g. HRV parameters such as RMSSD, LF/HF, entropy and averages act as input signals to a learning algorithm that will store the signals for a time window, para. [0061]-[0068]).
In reference to at least claim 3 
Province modified by Jacobs teaches an apparatus according to claim 1. Province further discloses wherein the processor is configured to: detect the increasing of the heart rate in a third time zone before the second time zone for each day in the time series data of the plurality of days (e.g. monitor parameters to determine significant changes from a baseline within time windows over a period of several days, para. [0061]-[0068]), and specify the meal time based on the increasing of the heart rate in the third time zone (e.g. monitor parameters to determine significant changes from a baseline within time windows over a period of several days, para. [0061]-[0068]).
In reference to at least claim 6 
Province modified by Jacobs teaches an apparatus according to claim 2. Province further discloses wherein the statistical value is an average value of the heart rates (e.g. HRV parameters such as RMSSD, LF/HF, entropy and averages act as input signals… the signal windows can be processed to create templates that represent an average change, para. [0061]-[0068]).
In reference to at least claim 7 
Province modified by Jacobs teaches an apparatus according to claim 1. Province further discloses wherein the second time zone includes all of the first 
In reference to at least claim 9 
Province modified by Jacobs teaches an apparatus according to claim 1. Jacobs further discloses wherein the meal time includes at least one of a meal start time, a meal end time, and a meal turnaround time (e.g. storing a record of the meal intake event including the date and time at which the meal intake occurred along with associated sensor data at the time of the meal intake, the time duration of the meal intake event and the estimated volume of the meal intake event, para. [0182]). 
In reference to at least claims 10 and 19 
Province teaches event evaluation using heart rate variation for ingestion monitoring and therapy which discloses a method comprising: acquiring time series data of heart rate over a plurality of days from heart rate sensors (e.g. sensor to monitor heart rate, para. [0040], [0044], [0047], [0061]), specifying a first time zone of a day in which an increasing of the heart rate satisfies a first condition in common on multiple days in the time series data on the plurality of days (e.g. monitor parameters to determine significant changes from a baseline within time windows, para. [0061]-[0068]), specifying the increasing of the heart rate in a second time zone of the day for each of-day in the time series data on the plurality of days (e.g. monitor parameters to determine significant changes from a baseline within time windows, para. [0061]-[0068]), the second time zone overlapped with at least a part of the first time zone (e.g. monitor significant changes from a baseline within various time windows over several days, para. [0061]-[0068]), specifying a meal time based on the increasing of the heart rate in the second time zone for each day in the time series data (e.g. monitor parameters to determine significant changes from a baseline within time windows to determine a meal is taking place, para. [0061]-[0068]), specifying characteristic data corresponding to the heart rate during the meal time (e.g. monitor significant changes from a baseline within various time windows including HRV metrics, para. [0061]-[0068]); detecting a current meal time when a current heart rate 
Jacobs teaches meal detection device and methods which discloses monitoring physiological parameters of a user such as heart rate to detect meal intake (e.g. para. [0006], [0042], [0080], [0121], [0182]) and storing a record of the meal intake event including the date and time at which the meal intake occurred along with associated sensor data at the time of the meal intake, the time duration of the meal intake event and the estimated volume of the meal intake event (e.g. para. [0182]) and the controller being able record this information for further analysis or reporting (e.g. para. [0139]). Jacobs further discloses advising the user or caregiver in the form of an alert to the user or caregiver when a user’s meal intake exceeds a predetermined threshold or deviates from a predetermined pattern (e.g. para. [0015], [0019], [0183]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Province with the teachings of Jacobs to include recording along with the sensor information data associated with the detected meal event the date and time at which the detected meal event occurred, the time duration of the meal event and the estimated volume of the meal event and alerting a user or caregiver when a user’s meal intake exceeds a predetermined threshold or deviates from a predetermined pattern in order to yield the predictable result of providing a more comprehensive measure for monitoring ingestion so appropriate therapy can be provided for treating the eating disorder.
In reference to at least claims 11 and 20

In reference to at least claim 12
Province modified by Jacobs teaches a method according to claim 10. Province further discloses wherein the processor is configured to: detect the increasing of the heart rate in a third time zone before the second time zone for each day in the time series data of the plurality of days (e.g. monitor parameters to determine significant changes from a baseline within time windows over a period of several days, para. [0061]-[0068]), and specify the meal time based on the increasing of the heart rate in the third time zone (e.g. monitor parameters to determine significant changes from a baseline within time windows over a period of several days, para. [0061]-[0068]).
In reference to at least claim 15
Province modified by Jacobs teaches a method according to claim 11. Province further discloses wherein the statistical value is an average value of the heart rates (e.g. HRV parameters such as RMSSD, LF/HF, entropy and averages act as input signals… the signal windows can be processed to create templates that represent an average change, para. [0061]-[0068]).
In reference to at least claim 16
Province modified by Jacobs teaches a method according to claim 10. Province further discloses wherein the second time zone includes all of the first time zone (e.g. monitor significant changes from a baseline within various time windows over several days, para. [0061]-[0068]).
In reference to at least claim 18
.

Claims 4-5,8,13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0316451 to Province et al. (Province) in view of US 2014/0275748 to Dunki-Jacobs et al. (Jacobs) as applied to claims 1 and 10 further in view of US 2003/0166996 to Kim et al. (Kim) (previously cited).
In reference to at least claims 4-5 and 13-14
Province modified by Jacobs teaches a device and method according to claims 1 and 10. Province further discloses using multiple templates or templates that include a set of parameters describing a signal for identification of meal detection (e.g. para. [0062]-[0068]) but does not explicitly teach specifying a feature vector relating to a meal for each day in the time series data.
Kim teaches a method and apparatus for measuring animal’s condition by acquiring and analyzing a biological signal which discloses the use of feature vectors including the mean heart rate of the photoplethysmogram and its standard deviation, the very low frequency, low frequency, and high frequency components of heart rate variability, the frequency and mean amplitude of skin conductance responses, and the mean and maximum skin temperatures, are extracted from the detected  biological signals to determine an animal’s condition (e.g. abstract, para. [0014], [0017],[0036], [0039], [0051], [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system/method of Province modified by Jacobs with the teachings of Kim to include specifying a feature vector that includes the set of parameters that describe the signal that relate to a meal for each day in the time series data in order to yield the 
In reference to at least claims 8 and 17
Province modified by Jacobs and Kim teaches a device/method according to claims 5 and 14. Province further discloses wherein the processor is configured to detect the increasing of the heart rate in the second time zone that is similar in a shape to a waveform of the heart rate measured in the first time zone (e.g. monitor parameters to determine significant changes from a baseline within time windows over a period of several days including templates that use pattern matching, para. [0061]-[0068]).

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Applicant argues that neither Province nor Jacobs teaches acquiring time series data of heart rate over a plurality of days, specify a first time zone of a day in which an increasing of the heart rate satisfies a first condition in common on multiple days in the time series data, specify the increasing of the heart rate in a second time zone of the day for each day in the time series data on the plurality of days, the second time zone overlapped with at least a part of the first time zone, the examiner respectfully disagrees. It is noted that the claim does not require the first and second time zones to be different time zones, therefore the second time zone can be the first time zone, i.e. the first time zone and the second time zone are the same time zone. Province discloses a memory (e.g. memory, para. [0042]); and a processor coupled to the memory (e.g. processor, para. [0011], [0014], [0039], [0064]) and configured to: acquire time series data of heart rate over a plurality of days (e.g. sensor to monitor heart rate, . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792